DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1 and 160-176 are currently pending in the application with claims 168-176 withdrawn as directed to non-elected invention. Therefore claims 1, 160-167 are examined on the merits below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 160-166 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaudhary et al. (US20190112380A1). The claims 1, and 160 describe a chimeric antigen receptor which comprise an antigen binding domain which are derived from defined (as SEQ ID .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 160-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 160 (vi) described that the CDRL3 of 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 167 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant in claim 167 describes that the composition which includes the CAR-T cell also further comprises an antigen binding fragment which is capable of binding an HLA-DR protein, or fragment thereof.  As such the claim 167 encompasses a broad, structurally unpredictable and heterogenous genus of antigen binding fragments which bind to the heterogenous HLA-DR molecule. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii). In contrast to the expansive scope of the claimed material, the applicant appears to have disclosed no species of such molecules, other than the Lym-1 and Lym-2 antibodies which may satisfy the requirements of the claim. Applicant however claims a wide variety of antibody molecules, aptamers, chemical entities, TCR molecules, B2 microglobulin, small peptide fragments, and other molecules as an example of the incomplete assessment of the scope of the claim as written. With respect to the singular embodiment of antibody molecules the example of the complexity, diversity and unpredictability of binding derived from protein-protein interactions one may look to the disclosure of Lloyd et al. (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009).With respect to viable binding molecules (antibody) to a particular antigen (protein), Lloyd illustrates the tremendous diversity of VH and VL pairings and also usage of diverse repertoire of the highly variable antibody VH and VL sequences corresponding to what amounts to a diverse variable and unpredictable mix of amino acid sequences (peptides) which bind to antigen through protein-protein interactions. (see Lloyd fig 1, 2, and p167 paragraphs 1-2).  Therefore even in regards to the subgenus of antibody molecules an artisan of ordinary skill in the art would not conclude that the applicant was in possession of the broad genus of antigen binding molecules as are instantly claimed in 167.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 160-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11, of U.S. Patent No. 10711064. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 2, 5, 7, 11 of U.S. Patent No. 10711064 are drawn to a chimeric antigen receptor that is directed to an HLA-DR molecule defined by the antigen binding domains of SEQ ID NO 10 and 20 for example as the HC and LC variable domains (claim 1 (ii)). The CAR may comprise the intracellular costimulatory signalling domains of the CD28 and/or 4-1BB molecules (claim 1). The CAR is found in an isolated cell which may be a T or NK cell.  The instant claims 1 and 5 for instance describe a chimeric antigen receptor that comprises identical heavy and light chain HLA-DR binding CDR regions as are found in the reference patent SEQ ID NO: 10 (heavy) and SEQ ID NO: 20 (light) chain variable domains. Instant application: [HC CDR1= GFTFSNYW= SEQ ID NO: 97; HC CDR2= IRFKSHNYAT= SEQ ID NO: 99; HC CDR3=TRRIGNSDYDWWYFDV = SEQ ID NO: 101; LC CDR1= QNVGNN = SEQ ID NO: 10; LC CDR2=SAS= *SEQ ID NO: *; LC CDR3=QQYNTYPFT = SEQ ID NO: 109.)
Claims 1, 160-167 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of copending Application No. 16923387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Similar to the above referenced patent the pending continuation application referenced claims (1) a chimeric antigen receptor which binds to the HLA-DR antigen that comprises CDR regions of the HC an LC variable regions that are identical to those instantly elected and instantly claimed as the SEQ ID NO:  sequences referenced above (app 16923387; HC CDR SEQ ID NOs: 1-6 and LC SEQ ID NOs: 11-16 see claim 4 and claim 6) 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Improper Markush
	Applicant’s amendments to claim 1 for example have obviated the previous rejection with regard to the Improper Markush and therefore this basis of rejection has been removed.
Response to Arguments 35 USC § 112
	Applicant’s amendment and explanation of new entered claim 167 has sufficiently clarified the original indefinite rejection basis. Therefore, this basis of rejection has been removed. 
	Applicant’s amendments to include specific CDR sequences of the antigen binding moiety of the CAR has rendered the previous rejection of claims under the written description requirement moot and therefore this basis of rejection has been withdrawn. 
Response to Arguments 35 USC § 103
	Upon further consideration of the previous rejection of the claimed CAR (as Lym-1 and Lym-2 based) it is found that the reference of Reiter et al, as directed to antigen binding moiety directed to particular peptide fragments comprised in an HLA molecules. Reiter exemplifies the CAR as binding to WT1/HLA complex, and describes that the CAR binds to HLA complexes displaying the WT1 peptide, but not to HLA displaying irrelevant peptides.  Thus, there would not be a sufficient reason to select the CDR regions of Lym-2 of Funakoshi for use in the CAR of Reiter, since they are not taught to specifically bind to any peptide/HLA complex.  This determination is made without acquiescing any validity to the claimed unexpected superior results as presented by applicant in regard to Lym-1 and Lym-2 derived CAR molecules as opposed to what may be expected from a Lym-1 and Lym-2 directed CAR molecule. 
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644